PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Paulo Carvalho, et al. 
Application No. 16/447,024
Filed: June 20, 2019
For: Method and apparatus for the decomposition of signals with varying envelope into offset components
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition, filed June 2, 2021, to revive the above-identified application 
under the provisions of 37 CFR 1.137(a).  

The petition is GRANTED.

This application became abandoned for a failure to file a proper reply to the final Office action, mailed April 8, 2020, which set a shortened statutory period for reply of three (3) months. It is noted a response was received on July 6, 2020; however; an Advisory Action was mailed 
July 28, 2020, indicating that the reply failed to place the application in condition for allowance.  No extension of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the date of abandonment of this application is July 9, 2020.  On June 2, 2021, the present petition was filed with a Request for Continued Examination (RCE) under 37 CFR 1.114.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a RCE, including a submission under 37 CFR 1.114 and fee of $680.00; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.

The application is being forwarded to the Technology Center Art Unit 2632 for further processing of the RCE, including appropriate action by the Examiner in the normal course of business in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the undersigned at (571)
272-1058. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.
 
/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions